DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B and D, readable on claims 1-4, 7-13, 16-19 in the reply filed on 10/4/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 10, 11, 13, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worley et al. (US Patent Application Publication No. 2016/0001042, hereinafter Worley).

In regard to claims 1, 3 and 11, Worley discloses an introducer device (10, Fig. 4), comprising:
an elongated tubular body (10) having a substantially circular wall (Fig. 4) with an interior surface that defines an interior chamber (via lumen extending from hub (12) to distal end (36), Fig. 4) extending from a first opening formed at an end of a first body portion (18) of the tubular body to a second opening formed at an end of a second body portion (24) of the tubular body (Par. 27), wherein the interior chamber is adapted to receive a medical device (the lumen is capable of receiving a medical device) and the first body portion is more pliable than the second body portion (the second body portion is reinforced and therefore more rigid than the first body portion, Par. 27,49), and wherein the tubular body is configured to be at least partially separable into two substantially semi-circular halves (Par. 51 teaches of the introducer splitting along its entire length to form two semi-circular halves).

In regard to claims 4 and 13, Worley teaches wherein the circular wall of the elongated tubular body is configured with a separation element that defines the semi-circular halves and provides for the separation thereof (Par. 51).

In regard to claims 7 and 16, Worley teaches wherein the first body portion is formed from a different material than the second body portion (Par. 33 teaches of the material which forms the second body portion (24) is different than the first body portion (18)).

In regard to claims 8 and 17, Worley teaches wherein the tubular body has an exterior surface with a lower coefficient of friction than the medical device being inserted into the introducer device (a medical device is capable of insertion within the tubular body which has a higher coefficient of friction than the tubular body).

In regard to claims 10 and 19, Worley teaches wherein a substantial portion of the tubular body has an outside diameter that is sufficiently narrow so as to allow the introducer device to pass through a substantially tubular body vessel (the tubular body has an outside diameter enabling it to pass through a substantially tubular body vessel).

Claims 1-4, 7, 8-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US Patent Application Publication No. 2010/0100044, hereinafter Ye).

In regard to claims 1, 3 and 11, Ye discloses an introducer device (100, Fig. 3), comprising: 
an elongated tubular body (102) having a substantially circular wall (Fig. 3) with an interior surface that defines an interior chamber (110) extending from a first opening (via opening at a distal end portion (102C) of the tubular body, Fig. 3) formed at an end of a first body portion (102C, distal end portion of tubular body) of the tubular body to a second opening (via opening at a proximal end portion (102B) of the tubular body, Fig. 3) formed at an end of a second body portion (102B, proximal end portion of tubular body) of the tubular body, wherein the interior chamber is adapted to receive a medical device (Par. 24) and the first body portion is more pliable than the second body portion (the second body portion (102B) is reinforced by the valve body (104) and therefore the first body portion is more pliable than the second body portion, Fig. 3), and wherein the tubular body is configured to be at least partially separable into two substantially semi-circular halves (Fig. 5, Par. 37).

In regard to claims 2 and 12, Ye teaches wherein the second body portion has a conical shape such that the second opening has a larger diameter than the first opening (Fig. 3 illustrates the second body portion (102B) having a conical shape such that the second opening is larger in diameter than the first opening).

In regard to claims 4 and 13, Ye teaches wherein the circular wall of the elongated tubular body is configured with a separation element that defines the semi-circular halves and provides for the separation thereof (Par. 37, Fig. 5).

In regard to claims 8 and 17, Ye teaches wherein the tubular body has an exterior surface with a lower coefficient of friction than the medical device being inserted into the introducer device (a medical device is capable of insertion within the tubular body which has a higher coefficient of friction than the tubular body).

In regard to claims 9 and 18, Ye teaches wherein the medical device is an endoscope (the lumen is configured to receive catheters, guidewires and other medical devices (Par. 33,34) and therefore is also capable of receiving an endoscope therein).

In regard to claims 10 and 19, Ye teaches wherein a substantial portion of the tubular body has an outside diameter that is sufficiently narrow so as to allow the introducer device to pass through a substantially tubular body vessel (the tubular body has an outside diameter enabling it to pass through a substantially tubular body vessel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 25, 2022